                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

ALI TAHLIL HAJIOSMAN,                           )
#AXXXXXXXX,                                    )
                                                )
                              Petitioner,       )
                                                )
vs.                                             )     Case No. 18-cv-02093-SMY
                                                )
WARDEN OF PULASKI                               )
COUNTY DETENTION CENTER,                        )
                                                )
                              Respondent.       )

                               MEMORANDUM AND ORDER

YANDLE, District Judge:

       Petitioner Ali Hajiosman is currently detained at Pulaski County Detention Center located

in Ullin, Illinois. Proceeding pro se, Hajiosman filed a petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2241 to challenge his prolonged detention by Immigration and Customs

Enforcement (“ICE”) officials. (Doc. 1, pp. 1-14). Hajiosman has allegedly been detained pending

removal to Somalia for more than a year since a final Order of Removal was entered. Id. During

this time, ICE has been unable to effectuate his removal. Id. In a recent effort to locate a country

that would accept him, ICE officials transported Hajiosman to Senegal. Id. The country refused

to take him, and Hajiosman returned to the United States after spending forty-eight hours in

handcuffs. Id.

       According to the Petition, Hajiosman has been detained well beyond the six-month period

that is presumptively allowed under Zadvydas v. Davis, 533 U.S. 678 (2001). (Doc. 1, pp. 1-14).

There is no likelihood of removal in the reasonably foreseeable future. Id. Given that he has no

criminal record and poses no threat to public health or safety, Hajiosman asks this Court to order

his immediate release from custody. Id.
        This matter is now before the Court for review of the Petition pursuant to Rule 4 of the

Rules Governing § 2254 Cases in United States District Courts, which provides that upon

preliminary consideration by the district court judge, “[i]f it plainly appears from the petition and

any attached exhibits that the petitioner is not entitled to relief in the district court, the judge must

dismiss the petition and direct the clerk to notify the petitioner.” Rule 1(b) gives this Court the

authority to apply the rules to other habeas corpus cases. Without commenting on the merits, the

Court concludes that the Petition survives preliminary review under Rule 4 and Rule 1(b) of the

Rules Governing Section 2254 Cases in United States District Courts.

                                              Disposition

        IT IS HEREBY ORDERED that Respondent Warden of Pulaski County Detention

Center shall answer the Petition or otherwise plead within thirty (30) days of the date this Order is

entered (on or before December 28, 2018). 1 This preliminary Order to respond does not, of course,

preclude the Government from raising any objection or defense it may wish to present. Service

upon the Warden of Pulaski County Detention Center located at 20 Justice Drive, Ullin, Illinois,

shall constitute sufficient service.

        Further, out of an abundance of caution and pursuant to Federal Rule of Civil Procedure

4(i), the CLERK is DIRECTED to send a copy of the Petition and this Order to the United States

Attorney for the Southern District of Illinois, 750 Missouri Avenue, East St. Louis, Illinois, and to

send a copy of the Petition and this Order via registered or certified mail to the United States

Attorney General in Washington, DC, the United States Department of Homeland Security, and



1
  The response date ordered herein is controlling. Any date that CM/ECF should generate in the course of
this litigation is a guideline only. See SDIL-EFR 3.
the United States Department of Immigration and Customs Enforcement.

        IT IS FURTHER ORDERED that this entire matter shall be REFERRED to United

States Magistrate Judge Clifford J. Proud for disposition, as contemplated by Administrative Order

No. 132, Local Rule 72.2(b)(3), and 28 U.S.C. § 636(c), should all the parties consent to such a

referral.

        Petitioner is ADVISED of his continuing obligation to keep the Clerk (and each opposing

party) informed of any change in his whereabouts during the pendency of this action. This

notification shall be done in writing and not later than seven (7) days after a transfer or other

change in address occurs. Failure to provide such notice may result in dismissal of this action.

See FED. R. CIV. P. 41(b).

        IT IS SO ORDERED.

        Dated: November 28, 2018

                                                            s/ STACI M. YANDLE
                                                            District Judge
                                                            United States District Court
